NO. 07-09-0097-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                      JULY 30, 2009

                          ______________________________

             IN THE INTEREST OF G.J.S., K.K.S. AND S.C.S, CHILDREN
                      _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B30415-9906; HONORABLE ED SELF, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK, JJ., and BOYD, S.J.1


                                MEMORANDUM OPINION


       Appellant Diane L. Martinez filed a notice of appeal from an order in a suit to modify

the parent-child relationship entered on March 26, 2009. The clerk's record was filed in this

Court on May 13. The reporter’s record was filed on May 29.


       By letter of July 14, we reminded appellant that her appellate brief was due no later

than June 29, 2009 and thus was past due. The letter notified appellant that her appeal

was subject to dismissal for want of prosecution unless her brief was filed, along with a

motion for extension of time, by July 24, 2009. See Tex. R. App. P. 38.6.

       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       An appellate court may dismiss an appeal for want of prosecution if an appellant

fails to timely file a brief unless the appellant reasonably explains the failure and the

appellee is not significantly injured by the failure. Tex. R. App. P. 38.8(a)(1). On its own

motion, with ten days' notice to the parties, an appellate court may dismiss a civil appeal

for want of prosecution or a failure to comply with a notice from the clerk requiring a

response or other action within a specified time. Tex. R. App. P. 42.3(b), (c). Here, the

record reveals appellant has not filed a brief or a motion for extension by the date specified

by the Court, despite notice that her failure to do so would subject the appeal to dismissal.

We have given the parties the required ten days' notice.


       Accordingly, we dismiss appellant's appeal for want of prosecution and failure to

comply with a notice from the Court. See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).




                                           James T. Campbell
                                                Justice




                                              2